UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1792




CAROLYN E. O’CONNOR,

                                             Plaintiff - Appellant,

          versus


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; CARI
M.   DOMINGUEZ,   Chairwoman  of  the   Equal
Opportunity Commission, individually and as a
federal employee,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00329-JRS)


Submitted: November 21, 2006              Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carolyn E. O’Connor, Appellant Pro Se. Jonathan Holland Hambrick,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carolyn E. O’Connor appeals the district court’s order

dismissing      her     civil   action     against    the    Equal    Employment

Opportunity Commission and its Chairwoman for lack of jurisdiction.

We   have   reviewed      the   record   and   find   no     reversible     error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court.                      See

O’Connor v. EEOC, No. 3:06-cv-00329-JRS (E.D. Va. June 22, 2006).

We   dispense    with    oral   argument    because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                     - 2 -